JUDGMENT ORDER

BARZILAY, Judge:
Upon reading plaintiff United States’ motion for summary judgment and defendant Golden Gate Petroleum Company’s response thereto, and upon consideration of other papers and proceedings had herein and upon due deliberation, it is hereby:
ORDERED that plaintiff’s motion for summary judgment be, and hereby is, granted, and it is further
ORDERED that defendant Golden Gate Petroleum Company be held liable to plaintiff in the amount of $1,359,172.50, and is directed to pay to the United States the sum of $1,359,172.50, plus prejudgment interest, at the annual rate established under section 6621 of the Internal Revenue Code of 1954 (26 U.S.C. § 6621), and 28 U.S.C. § 2644, from the fifteenth day after liquidation of the entry until January 17, 2007, the date this Court issued its Memorandum Order, Slip Op. 07-5, and it is further
ORDERED that post judgment interest shall be paid from the date of this Judgment Order in favor of the United States upon the sum of $1,359,172.50, and accumulated prejudgment interest as ordered above, until the judgment is paid, in accordance with 28 U.S.C. § 1961; compounded annually at the rate established under 28 U.S.C. § 1961.